PROTECTIVE ORDER
JOAN GLAZER MARGOLIS, United States Magistrate.
In order to protect the privacy of inmates involved in this action and to safeguard them from harassment and retaliatory actions, and in order to protect the security interests of Department of Corrections facilities, all defendants’ responses to plaintiffs’ discovery which include inmate names or personally-identifiable information about inmates (including, but not limited to, medical records, psychiatric records, lists of inmates, and inmates discussed in depositions) shall be treated in the following manner:
1. These discovery responses which include inmate names and personally-identifiable information about inmates obtained by plaintiffs’ counsel through discovery from defendants shall be disclosed only to plaintiffs’ counsel hereih, and such information shall not be redisclosed by plaintiffs’ counsel except as provided below.
2. Attorneys for the plaintiffs may disclose these discovery responses which include inmate names and personally-identifiable information about inmates to their expert consultants, but only to the minimum extent necessary to litigate this case.
3. Should attorneys for the plaintiffs have a demonstrated need to disclose the identities of such inmates to persons other than their expert consultants, they shall give appropriate notice to defendants’ counsel. If, within two business days of such notice, defendants’ counsel fails to give approval to such disclosure, plaintiffs’ counsel shall file an appropriate application with this Court.
4. Any person to whom disclosure is to be made pursuant to paragraphs 2 and 3 of this Order (including assistants to expert consultants) shall first read this Protective Order, shall be strictly bound by the obligation not to redisclose such inmate names and other personally-identifiable information about inmates to the extent provided herein, and shall sign the form attached hereto acknowledging such responsibility prior to having access to such information.
5. Plaintiffs’ counsel, upon giving three (3) working days notice to defense counsel, shall be permitted to have plaintiffs’ counsel and experts examine and copy (at their own expense) medical and mental health records of the following people: the named plaintiffs; all HIV-infected inmates presently incarcerated; HIV-infected inmates who died, attempted suicide, or were hospitalized while in DOC custody since August 15, 1985; and those HIV-infected inmates identified in the various incident reports produced by defendants. Such examination shall be conducted in such a manner so as to minimize disruption of, undue burden upon, or interference with the daily institutional routines of the Department of Correction’s facilities.
6. Plaintiffs shall provide defendants with a list of each record or document of which a copy was requested.
7. All documents which include inmate names and personally-identifiable information about inmates (including inmates’ numbers) shall be sealed when filed with the Court.
SO ORDERED.
APPENDIX
ACKNOWLEDGEMENT OF DUTY NOT TO DISCLOSE
I,_, am assisting counsel for the plaintiffs in this action.
I have read the Protective Order in this case and I understand that I am barred from divulging to anyone inmate names and any personally-identifiable information about inmates that I have, or will become aware of as a result of discovery in this case.
I further understand that I may be subject to contempt of Court if I violate the terms of the Protective Order.
SIGNATURE
*452Signed and sworn to before me this day of , 1989.
NOTARY PUBLIC